Citation Nr: 1513685	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-11 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on active duty from December 1959 to February 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that denied service connection for a psychiatric disorder (listed as schizophrenia with depressed features, claimed as nervous and emotional illness and an anxiety condition), on a de novo basis.  

The case was later transferred to the St. Louis, Missouri, Texas Regional Office (RO) and then to the San Juan, Puerto Rico Regional Office (RO).  

The Board notes that although service connection for a psychiatric disorder (listed as a nervous condition) was previously denied in an unappealed March 1972 RO decision, the Veteran's relevant service personnel records that existed, but that had not previously been associated with the claims folder, were obtained in August 2009.  As such, VA must reconsider the Veteran's claim for entitlement to service connection for a psychiatric disorder without regard to the finality of the March 1972 RO decision, and thus has identified the issue on appeal as set forth on the title page.  38 C.F.R. § 3.156(c) (2014).  

The issue has been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder that is related to service.  He alleges that he was hospitalized for psychiatric treatment during his period of service at Fort Leonard Wood in Missouri.  He also reports that he was involved in a fight during his period of service, that he had problems with other soldiers, and that he was demoted.  The Veteran essentially contends that he suffered from psychiatric problems during his period of service and since that time.  

The Veteran is competent to report symptoms during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of any psychiatric disorders.  An October 1961 treatment report noted that the Veteran was involved in a fight.  The examiner reported that the Veteran had superficial scratches.  

Post-service private and VA treatment records, however, are replete with references to treatment for variously diagnosed psychiatric problems, including an anxiety neurosis; an anxiety disorder, not otherwise specified; major depression; schizophrenia, chronic, undifferentiated; and a schizophrenic disorder with depressed features.  

For example, a July 1971 statement from Dr. J. A. Villeneuve indicated that he had been seeing the Veteran since 1968.  Dr. Villeneuve stated that the Veteran was presently suffering from a chronic neurosis, anxiety-type.  It was noted that the Veteran's condition had worsened over the previous few months.  A November 1972 VA psychiatric examination report related a diagnosis of anxiety neurosis, chronic, and an alcohol factor.  

A June 2001 psychiatric evaluation report from M. E. Lopez Cruz, M.D., noted that the Veteran reported that he had been receiving psychiatric treatment since he was discharged from the service.  The diagnoses included a schizophrenic disorder with depressed features.  A May 2006 VA treatment report indicated that the Veteran reported that he was followed for psychiatric problems in New York or New Jersey in the 1960s.  He stated that he had hospital admissions in a psychiatric intensive care unit in approximately 1962.  He also stated that he was demoted during service for fighting and that he was given an Article 15.  The diagnosis was an anxiety disorder, not otherwise specified.  

A May 2009 VA treatment record noted that the Veteran had a history of depression with chronic anxiety.  The examiner reported that in looking at the Veteran's old medical records, he also had a history of alcohol abuse with a history of acute alcohol intoxication.  The assessment included a history of chronic anxiety.  The examiner stated that based on the Veteran's medical record from San Juan, he appeared to have some depression as well.  

As the Veteran has competently and credibly reported symptoms during service and the record includes a long history of treatment for psychiatric disorders subsequent to service, the Board finds that a VA examination to determine if any current psychiatric disorder is related to his period of military service is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board notes that the Veteran has specifically reported that he was hospitalized for psychiatric treatment at Fort Leonard Wood in Missouri.  The Board observes that there is no indication in the record that there has been an attempt to obtain any mental health clinic or mental hygiene records for the Veteran's period of service, which may be stored separately from routine service treatment records.  Therefore, an attempt should be made to obtain any available mental health clinic or mental hygiene records.  

Accordingly, the case is REMANDED for the following:  

1.  Contact the appropriate repository of records and request that a search be conducted for any mental hygiene records or mental health clinic records at Fort Leonard Wood in Missouri pertaining to the Veteran during his period of service from December 1959 to February 1962.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.  If the records are not obtainable the RO should render a specific finding that further efforts to obtain such records would be futile.  

2.  Ask the Veteran to identify all medical providers who have treated him for psychiatric disorders since June 2009.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed psychiatric disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current psychiatric disorders.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders are etiologically related to or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss reports by the Veteran that his psychiatric disorder was first manifested during his period of service, to specifically include his reports of psychiatric symptoms during service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




